DETAILED ACTION
DETAILED ACTION
Applicant's submission filed on February 28, 2022 in response to Office Action dated November 26, 2021 has been entered. Claims 1-20 are pending in this application.

Response to Amendment
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground of rejection necessitated due to claim amendments.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 18-20 recite the limitation "the calling party" in line 5 of independent claim 9.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,457 (hereinafter referred to as Patent ‘457) in view of Ansari (US Patent Application Publication No. 2016/0360036).
Claim 1, it is functionally similar to claim 1 of Patent ‘457 except that claim 1 of the present invention does not recite “associated with a calling party” in the preamble as recited in claim 1 of Patent ‘457. Further, claim 1 of the present invention recites “determine a score based on one or more previously obtained queries” instead of “determine a score based on one or more previously obtained queries regarding the calling party from one or more querying carriers” as recited in claim 1 of Patent ‘457; and claim 1 of the present invention recites “generate the calling party information based on the score” instead of “generate the calling party information based on the score being below a predetermined threshold value” as recited in claim 1 of Patent ‘457.
Claim 1 of Patent ‘457 does not recite the score is based on a number and type of complaints filed against the calling party.
However, in the similar field, Ansari teaches the score is based on a number (Paragraphs 0024, 0031, 0033) and type (Paragraphs 0031, 0034) of complaints filed against the calling party (Paragraphs 0021-0047, 0054-0058) (Paragraphs 0014-0080 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 1 of Patent ‘457 to determine the score based on a number and type of complaints filed against the calling 
Claim 2, rejected against claim 2 of Patent ‘457.
Claim 3, rejected against claim 3 of Patent ‘457.
Claim 4, rejected against claim 4 of Patent ‘457.
Claim 5, it is functionally similar to claim 5 of Patent ‘457 except that claim 5 of the present invention does not recite “associated with a calling party” in the preamble as recited in claim 5 of Patent ‘457. Further, claim 5 of the present invention recites “determining a score based on one or more previously obtained queries” instead of “determining a score based on one or more previously obtained queries regarding the calling party from one or more querying carriers” as recited in claim 5 of Patent ‘457; and claim 5 of the present invention recites “generating the calling party information based on the score” instead of “generating the calling party information based on the score being below a predetermined threshold value” as recited in claim 5 of Patent ‘457.
Claim 5 of Patent ‘457 does not recite the score is based on a number and type of complaints filed against the calling party.
However, in the similar field, Ansari teaches the score is based on a number (Paragraphs 0024, 0031, 0033) and type (Paragraphs 0031, 0034) of complaints filed against the calling party (Paragraphs 0021-0047, 0054-0058) (Paragraphs 0014-0080 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 5 of Patent ‘457 to determine the score based on a number and type of complaints filed against the calling 
Claim 6, rejected against claim 6 of Patent ‘457.
Claim 7, rejected against claim 7 of Patent ‘457.
Claim 8, rejected against claim 8 of Patent ‘457.
Claim 9, of the present invention is functionally similar to claim 9 of Patent ‘457 except that claim 9 of the present invention does not recite “associated with a calling party” in the preamble as recited in claim 9 of Patent ‘457. Further, claim 9 of the present invention recites “determining a score based on one or more previously obtained queries” instead of “determining a score based on one or more previously obtained queries regarding the calling party from one or more querying carriers” as recited in claim 9 of Patent ‘457; and claim 9 of the present invention recites “generating the calling party information based on the score” instead of “generating the calling party information based on the score being below a predetermined threshold value” as recited in claim 9 of Patent ‘457.
Claim 9 of Patent ‘457 does not recite the score is based on a number and type of complaints filed against the calling party.
However, in the similar field, Ansari teaches the score is based on a number (Paragraphs 0024, 0031, 0033) and type (Paragraphs 0031, 0034) of complaints filed against the calling party (Paragraphs 0021-0047, 0054-0058) (Paragraphs 0014-0080 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify claim 9 of Patent ‘457 to 
Claim 10, rejected against claim 10 of Patent ‘457.
Claim 11, rejected against claim 11 of Patent ‘457.
Claim 12, rejected against claim 12 of Patent ‘457.
Claim 13, rejected against claim 13 of Patent ‘457.
Claim 14, rejected against claim 14 of Patent ‘457.
Claim 15, rejected against claim 15 of Patent ‘457.
Claim 16, rejected against claim 16 of Patent ‘457.
Claim 17, rejected against claim 17 of Patent ‘457.
Claim 18, rejected against claim 18 of Patent ‘457.
Claim 19, rejected against claim 19 of Patent ‘457.
Claim 20, rejected against claim 20 of Patent ‘457.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Algard (US Patent No. 10,135,973), and further in view of Ansari (US Patent Application Publication No. 2016/0360036).
Regarding claim 1, Algard teaches a server (Fig. 1 items 140, 150, 160) for providing calling party information, comprising:
one or more processors (col. 10 ll. 15-56) configured to:
receive a query for calling party information from a carrier, the query including an identifier associated with the calling party (col. 3 ll. 47-51, ll. 62-66, col. 4 ll. 11-14, col. 5 ll. 50-col. 6 ll. 8);
determine one or more previously obtained queries (col. 6 ll. 9-20, ll. 40-42);
generate the calling party information based on score (col. 4 ll. 14-53, col. 7 ll. 15-37, col. 9 ll. 21-49); and
transmit the calling party information to the carrier, wherein carrier transmits the calling party information to a device associated with the called party as a Caller ID Name (CNAM) (col. 3 ll. 52-61, col. 4 ll. 21-29, col. 5 ll. 8-22) (col. 1 ll. 43-col. 2 ll. 16, col. 2 ll. 52-col. 10 ll. 56 for complete details).
one or more previously obtained queries, wherein the score is based on a number and type of complaints filed against the calling party.
However, in the similar field, Ansari teaches to determine a score based on one or more previously obtained queries, wherein the score is based on a number (Paragraphs 0024, 0031, 0033) and type (Paragraphs 0031, 0034) of complaints filed against the calling party (Paragraphs 0021-0047, 0054-0058) (Paragraphs 0014-0080 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Algard to determine a score based on one or more previously obtained queries, wherein the score is based on a number and type of complaints filed against the calling party as taught by Ansari in order to “provide scores that indicate how likely a particular caller is to be an unwanted caller” (Ansari, Paragraph 0031).
Regarding claim 2, Algard teaches the identifier associated with the calling party is a telephone number associated with the calling party (col. 3 ll. 47-51). Ansari teaches the identifier associated with the calling party is a telephone number associated with the calling party (Paragraphs 0025, 0030, 0032).
Regarding claim 3, Algard teaches the score is indicative of the likelihood that a call from the calling party is a robocall, scam, or otherwise an undesirable call (col. 7 ll. 15-56). Ansari teaches the score is indicative of the likelihood that a call from the calling or otherwise an undesirable call (Paragraphs 0033-0041, 0064).
Regarding claim 4, Algard teaches the calling party information is generated further based on a policy associated with a terminating carrier (col. 8 ll. 14-28). Ansari teaches the calling party information is generated further based on a policy associated with a terminating carrier (Paragraph 0036 based on unanswered, or directed to voicemail, or threshold duration etc.).
Regarding claim 5, it recites a method for providing calling party information substantially similar to the method performed by the server as claimed in claim 1. Refer to rejection for claim 1.
Regarding claim 6, refer to rejections for claim 5 and claim 2.
Regarding claim 7, refer to rejections for claim 5 and claim 3.
Regarding claim 8, refer to rejections for claim 5 and claim 4.
Regarding claim 9, it recites non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for providing calling party information substantially similar to the method performed by the server claimed in claim 1. Algard teaches such non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform the method (col. 10 ll. 15-56), and Ansari teaches such non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform the method (Paragraphs 0020, 0029, 0076-0080). Refer to rejection for claim 1.
Regarding claim 10, refer to rejections for claim 9 and claim 3.
Regarding claim 11, refer to rejections for claim 9 and claim 4.
Regarding claim 12, Ansari teaches the query includes a result of call verification obtained by the carrier (Paragraphs 0045, 0071-0075), and the calling party information is generated further based on the result (Paragraphs 0031, 0033-0041, 0054-0055).
Regarding claim 13, Ansari teaches the query includes a result of call verification obtained by the carrier (Paragraphs 0045, 0071-0075), and the score is determined further based on the result (Paragraphs 0031, 0033-0041, 0054-0056).
Regarding claim 14, Ansari teaches the result of the call verification is performed by a call authentication system connected to the carrier (Paragraph 0026 IMS network providing authentication service and providing service to called device to verify caller).
Regarding claim 15, refer to rejections for claim 5 and claim 12.
Regarding claim 16, refer to rejections for claim 5 and claim 13.
Regarding claim 17, refer to rejections for claim 15 and claim 14.
Regarding claim 18, refer to rejections for claim 9 and claim 12.
Regarding claim 19, refer to rejections for claim 9 and claim 13.
Regarding claim 20, refer to rejections for claim 18 and claim 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653